Citation Nr: 1017779	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
November 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and September 2004 decisions of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2009, the 
Veteran testified at a Travel Board hearing before the 
undersigned.  

The issue of service connection for a cervical spine 
disability to include as secondary to chronic lumbar strain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On July 31, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal as to the issue of an 
increased rating for chronic lumbar strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of an increased rating for chronic 
lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to 
the issue of an increased rating for chronic lumbar strain, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this appeal and it is 
dismissed.


ORDER

The appeal as to the issue of an increased rating for chronic 
lumbar strain is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his hearing, the Veteran testified that he originally 
injured his low back and neck during service after performing 
heavy lifting.  A review of the record reflects that the 
Veteran was granted service connection for low back 
disability based on a finding that he developed low back pain 
in service after lifting a heavy object and still had a 
current low back disability, related to that event.  Thus, 
the Board accepts that the record shows that the Veteran 
performed heavy lifting during service.  However, there was 
no inservice documentation of a cervical spine injury.  
Nevertheless, the Veteran maintains that he also developed 
cervical spine pain which originally was manifest as right 
upper extremity pain and headaches within months of service.  
A review of the VA treatment records shows that in 
September 1990, in close proximity to service separation, the 
Veteran reported hand numbness, but denied having suffered a 
neck injury.  The cervical spine was within normal limits.  

In May 2009, a private physician, Neil A. Schechter, M.D., 
indicated that the Veteran wanted to speak with him regarding 
the possibility of his cervical spine disability being 
related to service.  This physician indicated that he did not 
have all the records and that he could not provide an opinion 
with a reasonable degree of medical certainty without having 
examined the Veteran, which he had not done.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

On remand, the Veteran should be afforded a VA examination to 
obtain an opinion as to whether his cervical spine disorder 
is related to service (or to his service-connected low back 
disorder), particularly since the Veteran has also suffered a 
work-related incident in 1998 which resulted in neck 
complaints.  

On remand, the Veteran's treatment records from North Broward 
Medical Center Emergency Room and from Dr. Meli and Dr. 
Joseph Dieuvil, dated in 1998, should be obtained.  He should 
also be provided notice of the information and evidence not 
of record that is necessary to substantiate his claim for 
service connection on a direct basis, as this was not done in 
the June 2004 RO VCAA letter.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Notify the Veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for a cervical 
spine disorder on a direct basis; (2) 
about the information and evidence that 
VA will seek to provide; and (3) about 
the information and evidence that he is 
expected to provide.

2.  Make arrangements to obtain the 
Veteran's complete treatment records for 
his neck from North Broward Medical 
Center Emergency Room, Dr. Meli, and Dr. 
Joseph Dieuvil, dated in 1998.

3.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
in conjunction with the examination.  

(a) The examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
cervical spine disability had its 
clinical onset during service or is 
related to any in-service disease, event, 
or injury, including heavy lifting.  In 
providing this opinion, the examiner 
should comment on the significance of the 
Veteran's complaints of hand numbness in 
September 1990 (shortly after service), 
as well as his post-service injury in 
January 1998.      

(b) If the answer to question (a) is 
negative, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
cervical spine disability is proximately 
due to, or the result of, the service-
connected chronic low back strain.  

(c)  If the answer to question (b) is 
negative, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
cervical spine disability is permanently 
aggravated by the Veteran's service-
connected chronic low back strain.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, the AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, return the case to the 
examiner for completion of the inquiry.  

5.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


